UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to § 240.14a-12 UNITED STATES ANTIMONY CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transactions applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A [ ] Fee paid previously with preliminary materials: N/A [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A UNITED STATES ANTIMONY CORPORATION P.O. Box 643, Thompson Falls, Montana 59873 October 25, 2012 Dear Shareholder: You are cordially invited to attend the 2012 annual meeting of shareholders of United States Antimony Corporation.The meeting will be held at the Ramada Inn at the airport, 8909 Airport Drive, Spokane, Washington, on Saturday, December 15, 2012, at 11:00 a.m., local time. The Notice of Annual Meeting of Shareholders and Proxy Statement describe the formal business to be transacted at the meeting.We have also enclosed for your information and review the Annual Report on Form 10-K for the fiscal year ended December 31, 2011. During the meeting, we will also report on our operations.Directors and officers of United States Antimony Corporation will be present to respond to appropriate questions of shareholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to promptly vote.You may vote your shares by completing and mailing the enclosed proxy card.If you attend the meeting, you may vote in person even if you have previously submitted your proxy. We look forward to seeing you at the meeting. Sincerely, John C. Lawrence Chairman and President UNITED STATES ANTIMONY CORPORATION NOTICE OF 2 To the Shareholders of United States Antimony Corporation: The 2012 Annual Meeting of Shareholders of United States Antimony Corporation (USAC or the Company) will be held at the Ramada Inn at the airport, 8909 Airport Drive, Spokane, Washington, on Saturday, December 15, 2012 at 11:00 a.m., local time, for the following purposes: 1. To elect each of the six directors named in the Proxy Statement for a term of one year. 2. To ratify the appointment of DeCoria, Maichel & Teague P.S. as USAC’s independent registered public accounting firm for the fiscal year ending December 31, 2012. 3. To hold an advisory (non-binding) vote on the compensation of our named executive officers as described in the accompanying proxy statement. 4. To hold an advisory (non-binding) vote on the frequency with which an advisory vote on the compensation of our named executive officers will be subject to the vote of our shareholders 5. To transact any other business that properly comes before the meeting. Only shareholders of record at the close of business on October 22, 2012 will be entitled to vote at the annual meeting. Your vote is very important.Whether or not you expect to attend in person, we urge you to vote your shares at your earliest convenience.Promptly voting your shares by signing, dating, and returning the enclosed proxy card will ensure the presence of a quorum at the meeting.An addressed envelope for which no postage is required if mailed in the United States is enclosed if you wish to vote by mail.Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option.Retention of the proxy is not necessary for admission to or identification at the meeting. By Order of the Board of Directors John C. Lawrence Chairman and President Thompson Falls, Montana October 25, 2012 PROXY STATEMENT OF UNITED STATES ANTIMONY CORPORATION 47 Cox Gulch, P.O. Box 643 Thompson Falls, Montana 59873 (406) 827-3523 2 DECEMBER 15, 2012 The Board of Directors of United States Antimony Corporation (USAC or the Company) is using this Proxy Statement to solicit proxies from our shareholders for use at the 2012 annual meeting of shareholders.We are first mailing this Proxy Statement and the form of proxy to our shareholders on or about October 25, 2012. INFORMATION ABOUT THE 2 Time and Place of the Annual Meeting Our annual meeting will be held as follows: Date: Saturday, December 15, 2012 Time: 11:00 a.m., local time Place:Ramada Inn at the airport, 8909 Airport Drive, Spokane, Washington Matters to Be Considered at the Annual Meeting At the meeting, you will be asked to consider and vote upon the following proposals: Proposal 1. To elect six directors to each serve for a one-year term. Proposal 2. To ratify the selection of DeCoria, Maichel & Teague P.S. as our independent auditor for 2012. Proposal 3. To hold an advisory (non-binding) vote on the compensation of our named executive officers as described in the accompanying proxy statement. Proposal 4. To hold an advisory (non-binding) vote on the frequency with which an advisory vote on the compensation of our named executive officers will be subject to the vote of our shareholders We also will transact any other business that may properly come before the annual meeting.As of the date of this Proxy Statement, we are not aware of any other business to be presented for consideration at the annual meeting other than the matters described in this Proxy Statement. We have enclosed for your review our Annual Report on Form 10-K for the fiscal year ended December 31, 2011, which was filed with the Securities and Exchange Commission on March 14, 2012. 1 Who is Entitled to Vote? We have fixed the close of business on October 22, 2012 as the record date for shareholders entitled to notice of and to vote at our annual meeting.Only holders of record of USAC’s Common Stock and Preferred Stock on that date are entitled to notice of and to vote at the annual meeting.You are entitled to one vote for each share of USAC Common Stock and each share of Preferred Stock you own.On October 22, 2012, the following shares were outstanding and entitled to vote at the annual meeting: (1) 61,692,933 shares of Common Stock, (2) 177,904 shares ofSeries C Preferred Stock, and (3) 1,751, 005 shares of Series D Preferred Stock. The Company’s Series B Preferred Stock does not have voting rights. How Do I Vote at the Annual Meeting? Proxies are solicited to provide all shareholders of record on the voting record date an opportunity to vote on matters scheduled for the annual meeting and described in these materials. You are a shareholder of record if your shares of USAC Common Stock and/or Preferred Stock are held in your name.If you are a beneficial owner of USAC Common Stock or Preferred Stock held by a broker, bank or other nominee (i.e., in “street name”), please see the instructions in the following question. Shares of USAC Common Stock and Preferred Stock can only be voted if the shareholder is present in person or by proxy at the annual meeting. To ensure your representation at the annual meeting, we recommend you vote by proxy even if you plan to attend the annual meeting.You can always change your vote at the meeting if you are a shareholder of record. Shares of USAC Common Stock and Preferred Stock represented by properly executed proxies will be voted by the individuals named on the proxy card in accordance with the shareholder’s instructions.Where properly executed proxies are returned to us with no specific instruction as how to vote at the annual meeting, the persons named in the proxy will vote the shares "FOR" the election of each of our director nominees, "FOR" ratification of the selection of DeCoria, Maichel & Teague P.S. as our independent auditor for 2012, "FOR" approval of the compensation of the Company’s named executive officers described in this Proxy Statement, and "FOR" a shareholder advisory (non-binding) vote on executive compensation every three years.If any other matters are properly presented at the annual meeting for action, the persons named in the enclosed proxy and acting thereunder will have the discretion to vote on these matters in accordance with their best judgment. We do not currently expect that any other matters will be properly presented for action at the annual meeting. You may receive more than one proxy card depending on how your shares are held.For example, you may hold some of your shares individually, some jointly with your spouse and some in trust for your children.In this case, you will receive three separate proxy cards to vote. What if My Shares Are Held in Street Name? If you are the beneficial owner of shares held in “street name” by a broker, your broker, as the record holder of the shares, is required to vote the shares in accordance with your instructions.If you do not give instructions to your broker, your broker may nevertheless vote the shares with respect to discretionary items, but will not be permitted to vote your shares with respect to non-discretionary items, pursuant to current industry practice.In the case of non-discretionary items, the shares not voted will be treated as “broker non-votes.” If your shares are held in street name, you will need proof of ownership to be admitted to the annual meeting.A recent brokerage statement or letter from the record holder of your shares are examples of proof of ownership.If you want to vote your shares of Common Stock or Preferred Stock held in street name in person at the annual meeting, you will have to get a written proxy in your name from the broker, bank or other nominee who holds your shares. How Many Shares Must Be Present to Hold the Meeting? A quorum must be present at the meeting for any business to be conducted.The presence at the meeting, in person or by proxy, of at least a majority of the shares of USAC Common Stock and Preferred Stock entitled to vote at the annual meeting as of the record date will constitute a quorum.Proxies received but marked as abstentions or broker non-votes will be included in the calculation of the number of shares considered to be present at the meeting. 2 What if a Quorum Is Not Present at the Meeting? If a quorum is not present at the scheduled time of the meeting, a majority of the shareholders present or represented by proxy may adjourn the meeting until a quorum is present.The time and place of the adjourned meeting will be announced at the time the adjournment is taken, and no other notice will be given unless the meeting is adjourned for 120 days or more.An adjournment will have no effect on the business that may be conducted at the meeting. Vote Required to Approve Proposal 1:Election of Directors Directors are elected by a majority of the votes cast, in person or by proxy, at the annual meeting by holders of a plurality of outstanding shares entitled to vote present in person or by proxy at the annual meeting. Pursuant to our Articles of Incorporation, shareholders are permitted to cumulate their votes for the election of directors. Under cumulative voting, each holder of voting stock has a number of votes that is equal to the number of shares of voting stock he owns multiplied by the number of directors to be elected. The holder may cast all of those votes for one nominee or distribute them among all or less than all of the nominees as the shareholder sees fit. Since six directors are to be elected at the meeting, the total votes which may be cast in the election of directors is calculated as follows: Number of shares of voting stock [] x 6 (number of directors to be elected) total votes. Shareholders may allocate their votes among the six nominees described below. Votes may be cast for or withheld from each nominee. Our Board of Directors unanimously recommends that you vote "FOR" the election of each of our director nominees. Vote Required to Approve Proposal 2:Ratification of the Selection of the Independent Auditor Ratification of the selection of DeCoria, Maichel & Teague P.S. as our independent auditor for the fiscal year ending December 31, 2012 requires the affirmative vote of a majority of the outstanding shares entitled to vote present in person or by proxy at the annual meeting.Abstentions will have the same effect as a vote against the proposal. Our Board of Directors unanimously recommends that you vote “FOR” the ratification of the selection of the independent auditor for 2012. May I Revoke My Proxy? You may revoke your proxy before it is voted by: •submitting a new proxy with a later date; •notifying the Secretary of USAC in writing before the annual meeting that you have revoked your proxy; or •voting in person at the annual meeting. If you plan to attend the annual meeting and wish to vote in person, we will give you a ballot at the annual meeting.However, if your shares are held in “street name,” you must bring a validly executed proxy from the nominee indicating that you have the right to vote your shares. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding beneficial ownership of our Common Stock and Preferred Stock as of October 22, 2012, by (i) each person who is known by us to beneficially own more than 5% of our Common Stock and/or Series C and D Preferred Stock; (ii) each of our executive officers and directors; and (iii) all of our executive officers and directors as a group. Unless otherwise stated, each person's address is c/o United States Antimony Corporation, P.O. Box 643, 1250 Prospect Creek Road, Thompson Falls, Montana 59873. Title of Class Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership Percent of Class(1) Common Reed Family Limited Partnership 6.35% 328 Adams Street Milton, MA 02186 Common The Dugan Family 10.31% c/o A. W. Dugan 1415 Louisiana Street, Suite 3100 Houston, TX 77002 Series C Preferred Richard A. Woods 27.15% 59 Penn Circle West Penn Plaza Apts. Pittsburgh, PA 15206 Series C Preferred Dr. Warren A. Evans 27.15% Brooklyn, CT 06234 Series C Preferred Edward Robinson 18.10% 1007 Spruce Street 1st Floor Philadelphia, PA 19107 Common John C. Lawrence 6.65% Common Pat Dugan Nil Common Russ Lawrence Nil Common Leo Jackson Nil Common Gary Babbitt Nil Common Daniel Parks Nil Series D Preferred John C. Lawrence 90.84% Series D Preferred Leo Jackson 5.83% Series D Preferred All directors and executive officers as a group (3 persons) 100% Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to the applicable securities. Shares of Common Stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of October 22, 2012, are deemed outstanding for computing the percentage of the person holding options or warrants but are not deemed outstanding for computing the percentage of any other person. Percentages are based on a total of 61,692,933 shares of Common Stock, 177,904 shares of Series C Preferred Stock, and 1,751,005 shares of Series D Preferred Stock outstanding on October 22, Includes 3,801,653 shares of Common Stock and 250,000 stock purchase warrants.Excludes 183,324 shares owned by Mr. Lawrence's sister, as to which Mr. Lawrence disclaims beneficial ownership. Includes shares owned by Al W. Dugan and shares owned by companies owned and controlled by Al W. Dugan.Excludes 183,333 shares owned by Lydia Dugan as to which Mr. Dugan disclaims beneficial ownership. The outstanding Series A, Series C and Series D preferred shares carry voting rights. On February 9, 2012, the Company accepted the resignation of Mr. Dugan from the Board of Directors. On May 15, 2012, the Company accepted the resignation of Mr. Jackson from the Board of Directors. 4 PROPOSAL 1 – ELECTION OF DIRECTORS Our Board of Directors currently consists of six members.The table below sets forth information regarding each director of USAC and each nominee for director.All of our nominees currently serve as USAC directors. Each nominee has consented to being named in this Proxy Statement and has agreed to serve if elected.If a nominee is unable to stand for election, the Board of Directors may either reduce the number of directors to be elected or select a substitute nominee.If a substitute nominee is selected, the proxy holders will vote your shares for the substitute nominee, unless you have withheld authority.At this time, we are not aware of any reason why a nominee might be unable to serve if elected. Name Age Affiliation Expiration of Term John C. Lawrence 74 Chairman, President, 2013 Annual meeting and Treasurer; Director Gary D. Babbitt 66 Director 2013 Annual meeting Hartmut W. Baitis 63 Director 2013 Annual meeting Russell C. Lawrence Whitney H. Ferer 44 54 Director Director 2013 Annual meeting 2013 Annual meeting Bernard J. Guarnera 69 Director 2013 Annual meeting Set forth below is the present principal occupation and other business experience during the last five years of each nominee for election. John C. Lawrence.Mr. Lawrence has been the president and a director since the Company’sinception.Mr. Lawrence was the president and a director of AGAU Mines, Inc., our corporate predecessor, since the inception of AGAU Mines, Inc. in 1968.He is a member of the Society of Mining Engineers and a recipient of the Uuno Sahinen Silver Medallion Award presented by Butte Tech, University of Montana.He holds a BA degree from Hamilton with course work at the University of Wyoming, an MA degree from the University of Wyoming and has completed all course work and thesis at the University of Utah for a Phd degree. Mr. Lawrence has an extensive background in mining, milling, smelting, chemical processing and oil and gas. Gary D. Babbitt.Mr. Babbitt, who joined the Board in 1998, has been involved in the formation of the Company’s Mexican subsidiaries and acquisition of mining concessions and smelter operations in Mexico, and other business relationships of the Company domestically and internationally. He currently serves as secretary/director of USAC’s Mexican Subsidiaries. Prior to becoming a USAC director, he represented mining companies in a variety of transactions and cases for over thirty years in the Western United States, with an emphasis in mining law and CERCLA. Mr. Babbitt has a B.A. from the Albertson College of Idaho, and earned his J.D. from the University of Chicago. 5 Hartmut W. Baitis. Mr. Baitis, who joined the Board in 2011, has over 35 years of experience as an exploration geologist in the U.S., Canada, Central America and Mexico. Since 1995, he has been a consultant to numerous mining companies, and preparing advanced-stage precious metal, base metal and industrial metal evaluations. Mr. Baitis is involved in ownership of several gold and base metal properties and two producing mines. He has a B.S. and a Ph.D. in Geology from the University of Oregon. Russell C. Lawrence.Mr. Lawrence, who joined the Board in 2007, has experience in the lines of applied physics, mining, refining, excavation, electricity, electronics, and building contracting.He graduated from the University of Idaho with a degree in physics in 1994 and worked for the Physics Department at the University of Idaho for a period of 10 years. He has also worked as a building contractor and for USAC at the smelter and laboratory at Thompson Falls, for USAMSA in the construction and operation of the USAMSA smelter in Mexico, and for Antimonio de Mexico, S. A. de C. V. at the San Miguel Mine and the Cadereyta mill site in Mexico. He also serves as vice president/director of USAC’s Mexican Subsidiaries. Mr. Lawrence is the son of John C. Lawrence, the Company’s Chairman and President. Whitney H. Ferer. Mr. Ferer, who was nominated to the Board in February 2012, has worked for 34 years for Aaron Ferer & Sons, or AF&S, headquartered in Omaha, Nebraska, where he is currently the Vice President of Trading and Operations and Vice Chairman of the Board. He previously served as the Vice President of the Lead and Zinc Division of AF&S, and has been involved in the patenting of various processes for the breakdown of plastics and metal recovery. Bernard J. Guarnera. Mr. Guarnera, who was nominated to the Board in May 2012, has more than 40 years of experience in the global mining industry. Most recently he served as Chairman and CEO of Behre Dolbear & Company, an internationally recognized mining consulting firm which was founded in 1991. He previously served with Texaco’s Minerals Group, Damyes & Moore and Boise Cascade, firms where he worked in the coal and uranium, precious and base metals and industrial minerals sectors. Mr. Guarnera has degrees from the Michigan College of Mining & Technology (B.Sc. Geological Engineering (mining emphasis) and M.Sc. Economic Geology). Recommendation of the Board of Directors The Board of Directors recommends a vote “FOR” the election of John C. Lawrence, Gary D. Babbitt, Harmut W. Baitis, Russell C. Lawrence, Whitney H. Ferer and Bernard J. Guarnera. MEETINGS AND COMMITTEES OF THE BOARD OF DIRECTORS Board of Directors The Board of Directors conducts its business through Board meetings and through its committees.During the year ended December 31, 2011, the Board of Directors held four meetings.Each incumbent director attended all of the meetings of the Board and committees on which such person served during this period. Committees and Committee Charters The Board of Directors has a standing Executive Committee, Audit Committee, Compensation Committee and Corporate Governance & Nominating Committee.The Audit Committee was established in December 2011, and the Compensation and the Corporate Governance & Nominating Committees were established in 2012. The Audit Committee consists of three members, Gary D. Babbitt (Chairman), Hartmut W. Baitis and Whitney H. Ferer. Mr. Ferer meets the definition of “audit committee financial expert,” as defined by the SEC. The Executive Committee consists of two members, John C. Lawrence and Mr. Babbitt; the Compensation Committee consists of three members, Mr. Babbitt (Chair) and Messrs. Baitis and Ferer; and the Corporate Governance & Nominating Committee consists of three members, Mr. Babbitt (Chair) and Messrs. Baitis and Ferer. Code of Ethics The Board of Directors has adopted an Officer and Director Code of Ethics.The Code is applicable to each of our directors and officers, including the principal executive officer and senior financial officers, and requires individuals to maintain the highest standards of professional conduct. 6 DIRECTORS’ COMPENSATION During 2012, the Company paid directors’ fees in the form of 26,000 shares of our Common Stock. In January of 2012, we issued the directors a total of 149,500 shares of Common Stock, of which 95,835 shares were for services during 2011. The remaining shares will be part of the directors’ compensation for 2012. The following table summarizes fees, cash payments, stock awards and other reimbursements to directors during the year ended December 31, 2011: Name and Principal Position Fees Earned or paid in Cash Salary Stock Awards Reimbursed Expenses Total Fees, Salary, Awards, and Other Compensation John C. Lawrence, President $ $ John C. Lawrence,Chairman $ $ $ Gary D. Babbitt, Director(1) $ Leo Jackson,Director(2) $ Russell C. Lawrence,Director $ Hartmut W, Baitis,Director $ $ Patrick Dugan,Director(3) $ $ Totals $ Mr. Babbitt currently serves as Chairman of the following Board committees: Audit, Compensation and Corporate Governance/Nomination. He also serves on the Corporate Executive Committee and is a board member of USAMSA, the Company’s wholly-owned Mexican subsidiary. In 2011, Mr. Babbitt performed Board duties relating to projects in Mexico and formation of the standing Board committees required by the Sarbanes Oxley Act and the New York Stock Exchange (NYSE). He also acts as a liaison with U.S. and Mexican counsel on certain matters. In 2011, Mr. Jackson, as a member of the Audit Committee, performed Audit Committee services in coordinating accounting and tax issues with the Company’s certified public accountants in Saltillo, Mexico and Queretaro, Mexico. He also was an independent contractor for the Company on certain licensing and permitting issues in Mexico, as well as governmental relations at both the federal and state level. His fees for services in 2011 totaled $60,000. He also served on the Board Compensation and Corporate Governance/Nomination Committee. Mr. Jackson resigned from the Board for health reasons on May 15, 2012, but continues as an independent contractor on Company matters in Mexico, as he is fluent in Spanish having worked in Mexico for many decades. Mr. Dugan resigned as a director of the Company on February 9, 2012. For 2012, the fees for serving as a chair of a Board committee are as follows: (i) Audit Committee, $16,000; (ii) Compensation Committee, $14,000; and (iii) Corporate Governance & Nominating Committee, $6,000. In addition, for 2012, directors will receive a fee of $25,000 for serving on the Board, or an equivalent value of USAC restricted Common Stock, which amount may be adjusted based on market conditions. 7 EXECUTIVE COMPENSATION Compensation Discussion and Analysis This discussion and analysis provides you with an understanding of our executive compensation philosophy, plans and practices, and gives you the context for understanding and evaluating the more specific compensation information contained in the tables and related disclosures that follow. The Company is engaged in mining and processing zeolite, antimony and precious metals. We have an operating zeolite mine and plant near Preston, Idaho and an operating antimony mine in the state of Queretaro, Mexico, a mill in Guanajuato, Mexico and antimony smelters in Coahuila, Mexico and Thompson Falls, Montana. The Company headquarters are in Thompson Falls, Montana. The Company has had to compete for management personnel in a world market. Unlike a precious-metal mining company, USAC faces a distinctly different metallurgical and processing regimen in producing antimony metal and related antimony products.Consequently, the pool of experienced management talent for antimony mining, milling, metallurgy and smelting is relatively limited. The Company, under the leadership of John C. Lawrence, the Company’s Chief Executive Officer, or CEO, embarked on an intensive and successful training and recruiting program for staffing the Company’s operations in Thompson Falls, Montana and the Mexican antimony mine, mill and smelter. As a result the Company has in place a capable and knowledgeable management team in charge of the Company’s operations. Completing the construction of the mine, mill and smelter in Mexico has been the primary focus of management and the Board of Directors. The Company understands that compensation of management and its directors lags behind the Company’s peers. At that same time, the Company believes that completing and developing the Mexican project will create shareholder value and will increase the long term viability of the Company in the global marketplace. As antimony is an important industrial metal traded globally, the Company realizes that it is not immune from world economic changes which affect the price of antimony.Historically, antimony prices have fluctuated widely. During the construction of the Mexican project, however, the Company has enjoyed relatively stable and generally increasing antimony prices. In analyzing executive compensation the Compensation Committee recognized the hardship and risk which the CEO and the Executive Vice Presidents, John Gustaven and Russell Lawrence, faced and continue to endure in constructing and operating the mine, mill, and smelter in Mexico. Oversight of the Executive Compensation Program Role of the Compensation Committee The Compensation Committee, or the Committee, directs the design of and oversees the administration of the Company’s compensation programs. The Committee recommends the compensation level for the CEO, and it recommends the compensation levels of the Company’s other executive officers. The independent directors of the Board then consider the recommendations and vote on them. The Compensation Committee also makes recommendations to the Board concerning salary guidelines and reviewscompensation mattersconcerning all other executive officers and director compensation, including salaries, bonuses, stock-based awards and grants, and the terms and conditions of employment contracts. The Committee also oversees and consults with management on succession plans. 8 The Compensation Committee meets at least twice annually to consider recommendations to the Board. Typically, the CEO makes recommendations to the Committee concerning individual salary levels and other compensation for the Company’s executives based on his knowledge of their work requirements and their respective efforts and successes.The CEO does not make any recommendation concerning his own salary or compensation.The Compensation Committee, as noted, makes its own recommendation to the Board concerning the CEO’s salary or other compensation. The Committee also reviews the adequacy and appropriateness of and director compensation on an annual basis. The Compensation Committee balances the Company’s compensation levels with the present operational goals and objectives of the Company. The Compensation Committee is currently comprised of Gary D. Babbitt (Chairman), Hartmut W. Baitis and Whitney H. Ferer. This is the first report of the Compensation Committee since its establishment in 2012. The Compensation Committee did not engage a compensation consultant in either the preparation or review of this report due to budgetary restraints. Role of Executive Officers The CEO makes recommendations to the Committee concerning the total compensation of the Company’s other executive officers. The CEO and executive officers make recommendations to the Committee concerning long term plans and goals and short term goals for executive officers and for the CEO. The executive officers make recommendations concerning any qualified or non-qualified stock plan which the Company may have. The Compensation Committee reviews these executive officer recommendations relating to compensation and exercises its discretion in amending, accepting or modifying the same. Executive Compensation Principles The following principles assist and guide the Compensation Committee in fulfilling its responsibilities as set forth in the Compensation Committee Charter and administration of the continuing executive compensation program: • compensation should be transparent so that both the Company shareholders and executives understand the executive compensation program; • compensation programs should correspond with the Company’s long term financial interest as well as the interests of shareholders; • compensation should be flexible and rational in cyclical or volatile commodity markets; • compensation should account for the inherent risks in certain geographical environments; and • compensation should be responsive to retaining qualified, high caliber executives and management. Executive management currently receives only base salary and health insurance. The Company does not have annual performance based salary plans, or long term performance based cash incentives, deferred compensation, retirement benefits or disability benefits.John C. Lawrence, the CEO, and Russell C. Lawrence, the Vice President of Latin American Operations, are Board members and receive compensation for serving on the Board. The Compensation Committee will examine possible incentive programs for officer and directors in 2013. Market Position While the Company has identified a peer group, plans are to raise or change executive management base salaries modestly in 2012 from the 2011 level.Moreover, the Board rescinded the annual grant of restricted stock to directors as of May 14, 2012 (which had been previously authorized prior to the Company stock price increase in 2011).Director compensation will be reduced in 2012. The Company does not have percentile projections or goals of compensation for any executive officers or for directors. There is no other compensation to executives or directors other than what is disclosed in this report. 9 Market Assessments The Compensation Committee reviews market compensation levels for Board of Director and executive officer compensation. At the present time, the continuing development of the Mexican program requires that changes in base salaries of the executive officers and compensation of directors will be carefully determined on a case by case basis. Peer Group The Committee identified the following mining companies for the peer or comparison group for compensation analysis comparisons based on their 2011 market capitalization. These companies are a mix of exploration and operating mining companies: Name Mkt Cap Alexco Resources (AXU) $
